Opinion filed November 29, 2018




                                     In The

        Eleventh Court of Appeals
                                  __________

                  Nos. 11-18-00242-CR, 11-18-00243-CR,
                   11-18-00244-CR, & 11-18-00245-CR
                               __________

                  RICHARD DAVID MACK, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 266th District Court
                           Erath County, Texas
    Trial Court Cause Nos. CR 12376, CR 12377, CR 12378, & CR 12379


                     MEMORANDUM OPINION
      Richard David Mack, Appellant, filed an untimely pro se notice of appeal
from his convictions for the offenses of capital murder, for which he was sentenced
to confinement for life. We dismiss the appeals.
      The documents on file in these appeals indicate that Appellant’s sentences
were imposed in 2006, and that his pro se notice of appeal was filed in the district
clerk’s office on September 13, 2018. When the appeals were filed in this court, we
notified Appellant by letter that his notice of appeal appeared to be untimely and that
these appeals may be dismissed for want of jurisdiction.                            We requested that
Appellant respond to our letter and show grounds to continue these appeals.
Appellant has not filed a response showing any grounds upon which these appeals
may proceed.
        Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal in each case
was due to be filed within thirty days after the date his sentence was imposed in open
court. A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1).              The documents on file in this court reflect that
Appellant’s notice of appeal was filed with the clerk of the trial court more than
twelve years after his sentences were imposed. The notice of appeal was, therefore,
untimely. Absent a timely filed notice of appeal or the granting of a timely motion
for extension of time, we do not have jurisdiction to entertain these appeals. Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
        Appellant has requested that this court appoint counsel for him in these
appeals. We note that this court has no authority to appoint counsel and that, because
the notice of appeal was untimely, we must dismiss the appeals.
        These appeals are dismissed for want of jurisdiction.


November 29, 2018                                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2